Citation Nr: 1111027	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran was notified that he was scheduled for an August 2010 hearing before the Board via videoconference from the RO.  Prior to the scheduled hearing, the Veteran asked that it be rescheduled due to a work conflict; his motion was granted later in August 2010.  In December 2010, the Veteran was notified that his hearing was rescheduled for February 2011.  However, he failed to report for that hearing, and has not motioned for a new hearing or otherwise presented good cause as to why the hearing should be rescheduled.  Accordingly, the Board finds that the Veteran's Board hearing request is withdrawn, such that appellate adjudication may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In his original February 2006 claim, the Veteran asserted that service connection for a right knee condition should be granted based on a right knee injury sustained in March 1996 during his military service.  The June 2007 VA examiner concluded that the Veteran's right knee disability was due primarily to aging, obesity, musculoskeletal deconditioning due to relative physical inactivity, and genetic predisposition for a degenerative connective tissue disorder, rather than to the inservice incident.  However, in September 2009, the Veteran also claimed that his right knee condition was proximately related to his service-connected left knee disability, on that basis that the right knee was forced to overcompensate for the limitations of the left knee.

The June 2007 VA examination report only addressed the issue of entitlement to service connection for a right knee condition on a direct basis.  However, because a second theory of entitlement has now been raised, the June 2007 VA examination report is no longer sufficient for appellate purposes.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  A new VA nexus opinion must be obtained, addressing both whether the Veteran's right knee condition was caused by his service-connected left knee disability, and alternatively, whether the right knee condition has been aggravated by the left knee disability to a degree that service connection for the right knee must also be granted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the June 2007 VA joints examination, or if that examiner is unavailable, to an examiner with appropriate expertise in knee disabilities.  The examiner should review the Veteran's claims file, especially the June 2007 VA examination report, and provide an opinion as to whether the Veteran's currently diagnosed right knee patellofemoral syndrome is at least as likely as not (50 percent probability or greater) caused by, or aggravated by, the Veteran's service-connected left knee disability.  38 C.F.R. § 3.310.  A complete rationale must be provided for any opinion stated, to include reference to claims file documents as appropriate.  If necessary, a new examination should be scheduled.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  When the VA opinion has been obtained, and determined to be sufficient for rating purposes, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

